Title: From George Washington to John Lamb, 18 September 1782
From: Washington, George
To: Lamb, John


                  
                     
                     Head Quarters Sir
                     18th Sepr 1782
                  
                  I have recd your favr of the 16th inclosing the proceedings of a Brigade Genl Court Martial held at Burlington upon Salmon and Brown of the 2d Regt of Artillery.  It does not appear in the face of the proceedings by whom the Court was constituted, at any rate it must have been illegal—as a General Court Martial can only be held by order of the Commander in Cheif—the Commanding Genl in any of the States—or the secretary at War in the places where Congress may reside.  I am therefore under a necessity of disapproving the sentences on account of the illegal constitution of the Court, but I shall direct a new trial before a proper Court.  I am &c.
                  
               